 


109 HR 3448 IH: Oak Park Medical Center Property Acquisition
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3448 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Science 
 
A BILL 
To authorize and direct the Secretary of the Department of Commerce to acquire a professional services building and property adjacent to the Department of Commerce’s Boulder research campus. 
 
 
1.Short title, findings, and purpose 
(a)Short titleThis Act may be cited as the Oak Park Medical Center Property Acquisition. 
(b)FindingsCongress finds the following: 
(1)The Department of Commerce owns and operates about 205 acres of property located in Boulder, Colorado (Boulder Campus of the Department). At this site are facilities and laboratories where employees of the National Institute of Standards and Technology (NIST), the National Oceanic and Atmospheric Administration (NOAA), and the National Telecommunications and Information Administration (NTIA), conduct research. 
(2)In reviewing its security procedures and facilities at the site, the Department determined that— 
(A)the main site entrance should be moved to a more central location (Rayleigh Road and Broadway intersection); and 
(B)a perimeter security fence should be constructed to enhance security. 
(3)As a result of moving this site entrance and the proposed perimeter fence, the Department will have to close the current access road to the Boulder Campus. 
(4)A parcel of land comprising about one acre, and contiguous to the Boulder Campus on its northern boundary line, is owned by Mr. Bruce Tenenbaum. Such parcel includes a 6,000 square foot medical facility, commonly known as Oak Park Medical Center (referred to in this Act as the Center), at which a number of out-patient medical services are provided and available to the public. Ingress and egress for the Center is only available from the main entrance that is currently used to access the Boulder Campus. As a result, the Department through NIST entered into an easement agreement with Mr. Tenenbaum to provide continued access for ingress and egress to the Center. 
(5)Upon the actual construction of the perimeter security fence and the resulting relocation of the main access to the Boulder Campus, NIST is obligated, pursuant to an access easement with the owner of the Center, to provide alternative and equivalent access in order to maintain ingress and egress to the Center. Various alternatives have been explored to provide such access. 
(6)Given the costs associated with the access road relocation alternatives, the security concerns regarding such alternatives, and the safety of patients requiring access from Broadway Avenue to the Center, NIST, the owner and the Center’s medical tenants have not reached agreement with respect to alternative and equivalent access to the Center. 
(7)Given the continued impasse, the most amenable course of action would be for the Government to purchase the Center and merge the real property comprising the Center into the Boulder Campus. 
(c)PurposeThe purpose of this Act is to authorize and direct the Department to purchase the Center contiguous to the Boulder Campus and for other purposes. 
2.Authorization to purchase 
(a)In generalThe Secretary of Commerce, on behalf of the United States, is hereby authorized and directed to acquire the approximately one acre of land and improvements thereon known as the Oak Park Medical Center (Center) contiguous to the northeast boundary of the Department of Commerce’s Boulder campus in Boulder, Colorado, and shown on the map entitled Oak Park Medical Center dated July, 2005. 
(b)AppraisalTo determine the fair market value of the land and improvements identified in subsection (a) as of July 1, 2005, the Secretary of Commerce shall use appraisals performed in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions (December 20, 2000) and the Uniform Standards of Professional Appraisal Practice. 
(c)Sale price, timing and condemnation 
(1)PriceThe Secretary of Commerce is authorized to negotiate with the owner of the Center as identified in subsection (a) regarding the acquisition price following the appraisal in subsection (b), except that the Secretary may not acquire such property for more than the fair market value as determined by the appraisal. 
(2)Timing and condemnationIf the Secretary of Commerce and the owner of the Center fail to reach agreement on the sale price within 3 years after the completion of the appraisal in subsection (b), the Secretary of Commerce is authorized and directed to initiate condemnation proceedings to acquire the Center. 
(d)Incorporation, management, and status of acquired lands and improvementsLand and improvements acquired by the United States in section (a) shall become part of the Department’s administrative and research activities at its Boulder Campus and the exterior boundary of such campus is hereby modified, without further action by the Secretary, as necessary to incorporate the non-Federal lands comprising the Center identified in subsection (a). Upon its acquisition, lands or interests in land acquired under the authority of this Act shall be administered in accordance with the laws, rules and regulations generally applicable to lands used by the Department of Commerce as part of its Boulder Campus. 
3.DefinitionsIn this Act, the following definitions apply: 
(1)DepartmentThe term Department means the Department of Commerce. 
(2)NISTThe term NIST means the National Institute of Standards and Technology. 
(3)NOAAThe term NOAA means the National Oceanic and Atmospheric Administration. 
(4)NTIAThe term NTIA means the National Telecommunications Information Administration. 
(5)SecretaryThe term Secretary means the Secretary of Commerce. 
 
